DETAILED ACTION
1.      Claims 1 - 11 of U.S. Application No. 16356107 filed on 03/18/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7 first paragraph, filed 03/11/2021, with respect to the 35 USC 102(a)(1) rejection of claim 1 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of claim 1 has been withdrawn. 
In particular, the Applicant amended claim 1 to clarify that the second sealing portion (27) is in direct contact with the planar rectifying element (21).
In the prior art Ishimaru (US 20170263516), the second sealing portion (108) is NOT in direct contact with the planar rectifying element (103). In fact, the second sealing portion (108) is completely blocked from the planar rectifying element (103) by the first sealing portion (113). None of the prior arts in record provides any suggestion or motivation to change the first sealing portion to allow for a direct contact with the planar rectifying element (103), therefore, the rejection of claim 1 has been withdrawn
Allowable Subject Matter
Claims 1 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1, “…a second sealing portion (27) formed of a second resin, the second sealing portion (27) being formed separately from the first sealing portion (26) to cover, and thus be in direct contact with, (i) an outer surface of the first sealing portion (26) and (ii) a side surface of the planar rectifying element (21),…” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 2 – 11 are allowable for depending on claim 1.

    PNG
    media_image1.png
    669
    993
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638.  The examiner can normally be reached on 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED ELNAKIB/Examiner, Art Unit 2832